Order entered June 29, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00861-CR
                                No. 05-20-00862-CR

                    RAYAN DHANES GANESH, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F16-76113-S & F16-76111-S

                                     ORDER

      Before the Court is appellant’s June 8, 2021 pro se motion asking for the

Court to hold a hearing to “disqualify counsel” and to “appoint new effective

counsel if necessary.”

      The briefs have been filed; these cases are at issue and will be set in due

course.   Accordingly, we DENY appellant’s motion. See Dunn v. State, 819

S.W.2d 510, 520 (Tex. Crim. App. 1991) (“A criminal defendant is not entitled to

appointed counsel of choice. Under the State and Federal Constitutions he is
entitled to effective assistance of counsel, however this constitutional protection

cannot be manipulated in such a manner so as to throw the trial process into

disarray.”); Cooper v. State, No. 05-18-01246-CR, 2019 WL 6606364, at *3 (Tex.

App. Dec. 5, 2019) (pet. ref’d) (“A court has no duty to search for counsel who is

agreeable to the defendant, and the right to counsel cannot be insisted upon in such

a way as to obstruct the orderly administration of justice.”)

       We DIRECT the Clerk to send a copy of this order to all parties as well as

to Rayan Dhanes Ganesh, TDCJ# 02192899, Telford Unit, 3899 Hwy 98, New

Boston, TX 75570.

                                              /s/    LANA MYERS
                                                     JUSTICE